887 F.2d 1088
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Diana Howard SMITH, Plaintiff-Appellant,v.W. Gary BLACKBURN, Administrator of the Estate of James R.Kniffen, Deceased, Defendant-AppelleeF. Keith Adkinson, Defendant.
No. 89-6238.
United States Court of Appeals, Sixth Circuit.
Oct. 18, 1989.

1
Before BOYCE F. MARTIN, Jr. and BOGGS, Circuit Judges, and LAWRENCE P. ZATKOFF, District Judge*.

ORDER

2
The plaintiff appeals an order granting the motion to dismiss filed by one of the defendants in this diversity action for legal malpractice.  The order concludes that the plaintiff's failure to comply with T.C.A. Sec. 30-2-320 properly resulted in the abatement of the action against the estate of James R. Kniffen.  However, the order states that the plaintiff's claim against the other defendant, F. Keith Adkinson, remains pending.


3
In the absence of a proper certification pursuant to Fed.R.Civ.P. 54(b) or 28 U.S.C. Sec. 1292(b), an order disposing of fewer than all claims or parties is a nonappealable order.    William B. Tanner Co. v. United States, 575 F.2d 101, 102 (6th Cir.1978) (per curiam).  There is no such certification in this case and accordingly no appealable order.


4
It is therefore ORDERED that this appeal is dismissed sua sponte for lack of jurisdiction without prejudice to the right to appeal from the final judgment.  Rule 9(b), Local Rules of the Sixth Circuit.



*
 The Honorable Lawrence P. Zatkoff, U.S. District Judge for the Eastern District of Michigan, sitting by designation